         Case 3:20-cv-05959-RS Document 33 Filed 11/20/20 Page 1 of 2



 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   Jordan L. Lurie (SBN 130013)
     Ari Y. Basser (SBN 272618)
 3   1100 Glendon Avenue, 15th Floor
     Los Angeles, California 90024
 4   Telephone: (310) 432-8492
     jpafiti@pomlaw.com
 5   jllurie@pomlaw.com
     abasser@pomlaw.com
 6   Counsel for Lead Plaintiff Fadel Sakkal
 7

 8                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION
10
      FADEL SAKKAL, individually and on behalf Case No. 20-cv-05959-RS
11    of all others similarly situated,
                                               ORDER GRANTING STIPULATION
12                          Plaintiff,         REGARDING DEADLINE FOR FILING
                                               AMENDED COMPLAINT AND
13            v.                               CONTINUANCE OF INITIAL CASE
                                               MANAGEMENT CONFERENCE
14    ANAPLAN INC., FRANK CALDERONI,
      and DAVID H. MORTON,                     CLASS ACTION
15
                          Defendants.          The Honorable Richard Seeborg
16

17

18

19

20

21

22

23

24

25

26

27

28
      [ORDER GRANTING STIPULATION REGARDING DEADLINE FOR FILING AMENDED
      COMPLAINT AND CONTINUANCE OF INITIAL CASE MANAGEMENT CONFERENCE
     1
     146728735
          Case 3:20-cv-05959-RS Document 33 Filed 11/20/20 Page 2 of 2



 1                                                ORDER
 2           Having considered the parties’ STIPULATION REGARDING DEADLINE FOR FILING
 3   AMENDED COMPLAINT AND CONTINUANCE OF INITIAL CASE MANAGEMENT
 4   CONFERENCE, the Court hereby orders that:
 5           1. Lead Plaintiff shall file an Amended Complaint in this action on or before January 6,
 6               2021.
 7           2. The Order Regarding Briefing Schedule (ECF No. 15) shall remain in full effect.
 8           3. The Initial Case Management Conference currently scheduled for December 3, 2020 is
 9               hereby continued to July 22, 2021 at 10:00 am. All parties shall appear telephonically
10               and must contact Court Conference at (866) 582-6878 at least one week prior to the
11               Conference to arrange their participation.
12

13           PURSUANT TO STIPULATION, IT IS SO ORDERED.
14   Dated: 11/20/2020
15                                                            _______________________________d
                                                              The Honorable Richard Seeborg
16                                                            United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
         ORDER GRANTING STIPULATION REGARDING DEADLINE FOR FILING AMENDED
         COMPLAINT AND CONTINUANCE OF INITIAL CASE MANAGEMENT CONFERENCE
     2
     146728735
